DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the axial member is mounted on the bladed disk in a state in which the cutting blade piece is fixed to an outer periphery of the cylindrical member” It could be understood as either meaning
a) that the blade consists of two parts, namely the cylindrical member and the blade piece fixed thereto, or
b) that the axial member is mounted on the bladed disk such that the cutting blade piece is fixed to the cylindrical member. 
Therefore, the claim is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold (2,654,986).

Regarding claim 1, Gold teaches a lawn mower in which an operating part that performs lawn mowing is equipped in a traveling machine body that travels in a field, wherein the operating part comprises a rotary-driven bladed disk in a state of facing the field, and a cutting blade piece (3) rockably mounted on an outer peripheral part of the bladed disk (1), a mounting part in which the cutting blade piece is mounted on the bladed disk comprises an axial member (7) mounted to cross a field opposed surface of the bladed disk, and a cylindrical member (8, 9) which is hollow and into which the axial member is inserted with a space therebetween, and the axial member is mounted on the bladed disk in a state in which the cutting blade piece is fixed to an outer periphery of the cylindrical member and the axial member is inserted into the cylindrical member.  

Regarding claim 2, Gold teaches the cylindrical member is provided with a diameter expanding part at a lower end part of the cylindrical member, wherein the cylindrical member is inserted into a mounting hole of the cutting blade piece, and wherein a fastening member (10) that presses the cutting blade piece against the diameter expanding part is inserted over the cylindrical member.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (2,654,986) in view of Ran (WO 2017/063539).

Regarding claim 3, Gold teaches the invention as described above but fails to teach the space between the cylindrical member expands toward a lower part of the cylindrical member.  Ishida teaches an axial member (3b) and a cylindrical member (8) for attachment of a rockably attached member wherein the space between the cylindrical member and the axial member expands toward a lower end part of the cylindrical member (along 8c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to taper the cylindrical member of Gold as taught by Ishida as it is obvious to apply a known technique to a known device ready for improvement to yield predictable results.  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (2,654,986) in view of Ran (WO 2017/063539).

Regarding claim 4, Gold teaches the invention as described above but fails to teach the traveling machine body is capable of traveling in a field in an unmanned automatic manner and the operating part is provided inside an enclosure.  Ran teaches a mowing machine with a rotary disk and blades wherein the traveling machine body is capable of traveling in a field in an unmanned automatic manner and the operating part is provided inside an enclosure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mower of Gold autonomous as taught by Ran as it is obvious to use a known technique to improves similar devices in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 12, 2021